 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   AMARIN PHARMA, INC., et al.,
                                                            Case No.: 2:16-cv-02525-MMD-NJK
 9          Plaintiff(s),
                                                                         Order
10   v.
                                                                    (Docket No. 267)
11   HIKMA PHARMACEUTICALS USA, INC.,
     et al.,
12
            Defendant(s).
13
14         Pending before the Court is Defendants’ 1 motion for leave to file their motion to compel
15 and exhibits, Docket No. 268, under seal. Docket No. 267. For the reasons stated below,
16 Defendants’ motion is GRANTED.
17         There is a strong presumption of public access to judicial records. See Kamakana v. City
18 & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). A party seeking to file documents
19 under seal must overcome that presumption. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678
20 (9th Cir. 2010). Thus, if confidential material can be easily redacted while leaving meaningful
21 material available to the public, the Court must order that redacted versions be filed rather than
22 sealing entire documents. Foltz, 331 F.3d at 1137; see also In re Roman Catholic Archbishop of
23 Portland in Oregon, 661 F.3d 417, 425 (9th Cir. 2011) (the district court must “keep in mind the
24 possibility of redacting the sensitive material”).
25         The standard for a motion to seal turns on whether the sealed materials relate to a
26 dispositive or non-dispositive motion. See Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d
27
         1
           Hikma Pharmaceuticals USA, Inc.; Hikma Pharmaceuticals International Limited; Dr.
28 Reddy’s Laboratories, Inc.; and Dr. Reddy’s Laboratories, Ltd.

                                                        1
 1 1092, 1097–99 (9th Cir. 2016). A motion is “dispositive” if it “is more than tangentially related”
 2 to the merits. See id. at 1101. A motion to compel is at most only tangentially related to the merits.
 3 It is thus non-dispositive.
 4         For a motion to seal materials that relate to a non-dispositive motion, “a party need only
 5 satisfy the less exacting ‘good cause’ standard.” Id. at 1098. “The ‘good cause’ language comes
 6 from [Fed.R.Civ.P. 26(c)(1)], which governs the issuance of protective orders in the discovery
 7 process.” Id. To establish “good cause,” a party must show “that specific prejudice or harm will
 8 result if no protective order is granted.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,
 9 1131 (9th Cir. 2003). Rule 26(c) confers “broad discretion on the trial court to decide when a
10 protective order is appropriate and what degree of protection is required.” Seattle Times Co.
11 Rhinehart, 467 U.S. 20, 33 (1984).
12         Defendants move for leave to redact identified parts of their motion that “would reveal
13 confidential details of [Plaintiffs’] technical and business information and would give competitors
14 an unfair advantage, causing [Plaintiffs] to suffer a commercial disadvantage.” Docket No. 267 at
15 2. “It is well settled that the Court has the authority to shield proprietary information related to
16 the ongoing operations of a business from public review.” Phase II Chin, LLC v. Forum Shops,
17 LLC, 2010 WL 2695659, at *2 (D. Nev. July 2, 2010). Therefore, the Court finds that Defendants
18 have established good cause for redacting the identified parts of their motion to compel. Docket
19 No. 268.
20         Accordingly, the motion for leave to file the motion to compel under seal is GRANTED.
21 Docket No. 267. The Clerk of the Court is INSTRUCTED to keep Docket No. 269 under seal.
22         IT IS SO ORDERED.
23         Dated: October 7, 2019
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     2
